Title: James Madison to the President of the Literary Fund, 24 November 1826
From: Madison, James
To: President of the Literary Fund


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                 Nov. 24. 1826
                            
                        
                        I have now the honour to inclose to the President and Directors of the Literary Fund (to be laid before the
                            Legislature at their next succeeding Meeting) the Report of the disbursements, the funds on hand, and a general statement
                            of the condition of the University of Virginia, agreed to by the Rector and Visitors at their last meeting on the 7th of
                            October, together with the documents to which it refers, and to add assurances of my high consideration and respect
                        
                            
                                James Madison, Rector
                            
                        
                    